Per Curiam.
Defendant Baldwin moved to dismiss the amended complaint herein as against him individually and has taken this appeal from the denial of that motion. A prior complaint containing substantially the same allegations had been held insufficient. No appeal was taken from that determination which declared the law of the case. This action may not be brought against appel*2lant individually, because section 16 of the General Associations Law (as added by Laws of 1920, chap. 915) forbids its maintenance, until after final judgment shall have been entered against the officers of the unincorporated association, and the return, wholly or partly unsatisfied or unexecuted, of the execution issued thereon.
The order appealed from should be reversed, with costs, and the motion granted, with ten dollars costs.
Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.